Citation Nr: 1547056	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-04 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) until July 11, 2013, and a rating in excess of 50 percent after September 1, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971 and from January 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board notes that during the appeal period, the Veteran was awarded a temporary 100 percent rating for his PTSD from July 11, 2013 to September 1, 2013 due to hospitalization in excess of 21 days.  The Veteran has not submitted a notice of disagreement with the temporary total award, but has made clear his desire to proceed with his appeal for a disability rating greater than 50 percent for the periods of time prior to July 11, 2013 and after September 1, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the issue on appeal has been characterized as set forth above.

The Veteran presented sworn testimony at a hearing before the undersigned in July 2015.  A transcript of that hearing is of record.

The Veteran contends that he is unable to work due to his service-connected disabilities.  See March 2012 VA Form 9; see also Hearing Tr. at 11, 15.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 50 percent for his PTSD.  He also reports that as a result of his PTSD symptoms, including anger, irritability, decreased concentration and decreased motivation, he is unable to work.  

The Veteran was last examined by VA in connection with his psychiatric disorders in March 2014, at which time the VA examiner diagnosed him with alcohol use disorder in addition to PTSD.  The March 2014 VA examiner found that the Veteran's alcohol use is likely in response to his PTSD symptoms.  Additionally, the examiner stated that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Although the VA examiner noted that the Veteran reported significant daily alcohol use, which would exacerbate some of his symptoms, the examiner did not identify what symptoms were exacerbated, nor did the examiner describe the effect of these exacerbations on the Veteran's occupational and/or social impairment or his ability to work and function.    

Additionally, during his hearing before the Board, the Veteran testified that his symptoms have been worsening, and that he has stopped taking the medication he was previously prescribed for his PTSD symptoms.  See Hearing Tr. at 4-5, 8.  The March 2014 VA examiner noted that, according to the medical records, the Veteran's symptoms previously worsened when he stopped taking his medication, and improved again once he resumed.  

Consequently, for these reasons stated above, the Board finds that a remand is warranted to provide the Veteran with a new VA examination addressing the severity of his psychiatric symptoms, and the effect of those symptoms on his ability to work.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board further notes that the Veteran testified that he is currently in receipt of Social Security Disability benefits.  On remand, steps should be taken to obtain copies of the documents submitted to the Social Security Administration in connection with his claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Invite the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain all of the Veteran's outstanding VA records concerning his treatment for his psychiatric disorders from March 2014 to the present.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his psychiatric symptoms and the impact of those symptoms on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should specifically discuss the level of occupational and social impairment caused by the Veteran's PTSD.  The examiner should address whether it is possible to differentiate what symptoms are attributable to his service-connected PTSD and any other psychiatric disorder, to include his diagnosis of alcohol abuse.  If the examiner determines that the Veteran's alcohol use disorder exacerbates the Veteran's psychiatric symptoms, the examiner should explain what symptoms are exacerbated, and the level of occupational and social impairment due to these exacerbated symptoms.  

The examiner should also specifically address the impact that the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment.  

All findings and conclusions should be set forth together with a detailed rationale for any opinion expressed.  

6.  After completing the above actions, including any other necessary development as may become indicated, readjudicate the remanded claims, including consideration of whether the Veteran is entitled to a TDIU, either on a schedular or on an extraschedular basis pursuant to 38 C.F.R. 4.16(b).  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




